Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The references listed in the Information Disclosure Statement (IDS) filed on 09/29/2021 have been considered by the examiner (see attached PTO-1449 or PTO/SB/08A and 08B forms).
Drawings
The Drawings filed on 09/29/2021 have been considered and approved by the examiner.
Specification
The disclosure is objected to because of the following informalities: In ¶000, please add “now U.S. Patent No.11,171,113,” after “September 8, 2019,”
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,171,113 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-18 of the present Application (17/488,921) and claims 1-17 of the U.S. Patent No. 11,171,113 B2 are drawn to the same features and any difference are minor and would have been obvious to one skilled in the art.
17/488921
11,171,113 
1. A semiconductor package structure, comprising: a substrate having a first surface and second surface opposite thereto, wherein the substrate comprises a wiring structure; a first semiconductor die disposed on the first surface of the substrate and electrically coupled to the wiring structure; a second semiconductor die disposed on the first surface and electrically coupled to the wiring structure, wherein the first semiconductor die and the second semiconductor die are arranged in a side-by-side manner; a molding material surrounding the first semiconductor die and the second semiconductor die, wherein the first semiconductor die is separated from the second semiconductor die by the molding material; and an annular frame mounted on the first surface of the substrate, wherein the annular frame surrounds the first semiconductor die and the second semiconductor die.
3. The semiconductor package structure according to claim 1, wherein the annular frame comprises a retracted region at an outer corner of the annular frame.
1. A semiconductor package structure, comprising: a substrate having a first surface and second surface opposite thereto, wherein the substrate comprises a wiring structure; a first semiconductor die disposed on the first surface of the substrate and electrically coupled to the wiring structure; a second semiconductor die disposed on the first surface and electrically coupled to the wiring structure, wherein the first semiconductor die and the second semiconductor die are arranged in a side-by-side manner; a molding material surrounding the first semiconductor die and the second semiconductor die, wherein the first semiconductor die is separated from the second semiconductor die by the molding material; and an annular frame mounted on the first surface of the substrate, wherein the annular frame surrounds the first semiconductor die and the second semiconductor die, wherein the annular frame comprises a retracted region at an outer corner of the annular frame.
2. The semiconductor package structure according to claim 1, wherein the annular frame has a substantially rectangular shape when viewed from above.
2. The semiconductor package structure according to claim 1, wherein the annular frame has a substantially rectangular shape when viewed from above.
4. The semiconductor package structure according to claim 3, wherein a portion of the frame within the retracted region is truncated from the annular frame, thereby forming a bevel angle at the outer corner of the annular frame.
3. The semiconductor package structure according to claim 1, wherein a portion of the frame within the retracted region is truncated from the annular frame, thereby forming a bevel angle at the outer corner of the annular frame.
5. The semiconductor package structure according to claim 1 further comprising bump structures disposed on the second surface of the substrate.
4. The semiconductor package structure according to claim 1 further comprising bump structures disposed on the second surface of the substrate.
6. The semiconductor package structure according to claim 5, wherein the bump structures are a land grid array (LGA).
5. The semiconductor package structure according to claim 4, wherein the bump structures are a land grid array (LGA).
7. The semiconductor package structure according to claim 6, wherein a securing means is provided on the annular frame to secure the substrate to a base.
6. The semiconductor package structure according to claim 5, wherein a securing means is provided on the annular frame to secure the substrate to a base.
8. The semiconductor package structure according to claim 7, wherein the base comprises a PCB or a system board.
7. The semiconductor package structure according to claim 6, wherein the base comprises a PCB or a system board.
9. The semiconductor package structure according to claim 7, wherein the securing means comprises a socket.
8. The semiconductor package structure according to claim 6, wherein the securing means comprises a socket.
10. The semiconductor package structure according to claim 1 further comprising an adhesive layer between the annular frame and the first surface of the substrate.
9. The semiconductor package structure according to claim 1 further comprising an adhesive layer between the annular frame and the first surface of the substrate.
11. The semiconductor package structure according to claim 10, wherein, the annular frame comprises a retracted region and the adhesive layer is not covered by the annular frame within the retracted region.
10. The semiconductor package structure according to claim 9, wherein the adhesive layer is not covered by the annular frame within the retracted region.
12. The semiconductor package structure according to claim 1, wherein the annular frame has a width, and wherein the width of the annular frame is greater than or equal to 1 mm.
11. The semiconductor package structure according to claim 1, wherein the annular frame has a width, and wherein the width of the annular frame is greater than or equal to 1 mm.
13. The semiconductor package structure according to claim 1, wherein the annular frame has a width, and wherein a range of the width of the annular frame is between 1 mm and 18 mm
12. The semiconductor package structure according to claim 1, wherein the annular frame has a width, and wherein a range of the width of the annular frame is between 1 mm and 18 mm.
14. The semiconductor package structure according to claim 13, wherein the annular frame comprises a retracted region and a shape of the retracted region is a right-triangle.
13. The semiconductor package structure according to claim 12, wherein a shape of the retracted region is a right-triangle.
15. The semiconductor package structure according to claim 14, wherein an area of the right- triangle is presented by d2/2, wherein d is the length of the sides of legs of the right-triangle, and wherein d is greater than or equal to w/2, wherein w is the width of the annular frame.
14. The semiconductor package structure according to claim 13, wherein an area of the right-triangle is presented by d.sup.2/2, wherein d is the length of the sides of legs of the right-triangle, and wherein d is greater than or equal to w/2, wherein w is the width of the annular frame.
16. The semiconductor package structure according to claim I further comprising an extension portion that inwardly extends at an inner corner of the annular frame.
15. The semiconductor package structure according to claim 1 further comprising an extension portion that inwardly extends at an inner corner of the annular frame.
1. A semiconductor package structure, comprising: a substrate having a first surface and second surface opposite thereto, wherein the substrate comprises a wiring structure; a first semiconductor die disposed on the first surface of the substrate and electrically coupled to the wiring structure; a second semiconductor die disposed on the first surface and electrically coupled to the wiring structure, wherein the first semiconductor die and the second semiconductor die are arranged in a side-by-side manner; a molding material surrounding the first semiconductor die and the second semiconductor die, wherein the first semiconductor die is separated from the second semiconductor die by the molding material; and an annular frame mounted on the first surface of the substrate, wherein the annular frame surrounds the first semiconductor die and the second semiconductor die.
17. The semiconductor package structure according to claim 1, wherein the annular frame comprises at least one bevel angle at an outer corner of the annular frame.
16. A semiconductor package structure, comprising: a substrate having a first surface and second surface opposite thereto, wherein the substrate comprises a wiring structure; a first semiconductor die disposed on the first surface of the substrate and electrically coupled to the wiring structure; a second semiconductor die disposed on the first surface and electrically coupled to the wiring structure, wherein the first semiconductor die and the second semiconductor die are arranged in a side-by-side manner; a molding material surrounding the first semiconductor die and the second semiconductor die, wherein the first semiconductor die is separated from the second semiconductor die by the molding material; and an annular frame mounted on the first surface of the substrate, wherein the annular frame surrounds the first semiconductor die and the second semiconductor die, wherein the annular frame comprises at least one bevel angle at an outer corner of the annular frame.
1. A semiconductor package structure, comprising: a substrate having a first surface and second surface opposite thereto, wherein the substrate comprises a wiring structure; a first semiconductor die disposed on the first surface of the substrate and electrically coupled to the wiring structure; a second semiconductor die disposed on the first surface and electrically coupled to the wiring structure, wherein the first semiconductor die and the second semiconductor die are arranged in a side-by-side manner; a molding material surrounding the first semiconductor die and the second semiconductor die, wherein the first semiconductor die is separated from the second semiconductor die by the molding material; and an annular frame mounted on the first surface of the substrate, wherein the annular frame surrounds the first semiconductor die and the second semiconductor die.
18. The semiconductor package structure according to claim 1, wherein the annular frame comprises a retracted region at an outer corner of the annular frame, and the annular frame has a substantially rectangular shape when viewed from above.
17. A semiconductor package structure, comprising: a substrate having a first surface and second surface opposite thereto, wherein the substrate comprises a wiring structure; a first semiconductor die disposed on the first surface of the substrate and electrically coupled to the wiring structure; a second semiconductor die disposed on the first surface and electrically coupled to the wiring structure, wherein the first semiconductor die and the second semiconductor die are arranged in a side-by-side manner; a molding material surrounding the first semiconductor die and the second semiconductor die, wherein the first semiconductor die is separated from the second semiconductor die by the molding material; and an annular frame mounted on the first surface of the substrate, wherein the annular frame surrounds the first semiconductor die and the second semiconductor die, wherein the annular frame comprises a retracted region at an outer corner of the annular frame, and the annular frame has a substantially rectangular shape when viewed from above.

Telephone Inquiry Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASMINE J CLARK whose telephone number is (571)272-1726. The examiner can normally be reached 8:30-5.30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ZANDRA SMITH can be reached on (571) 2722924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASMINE J CLARK/Primary Examiner, Art Unit 2816